 Case 0:20-mj-06660-AOV Document 1 Entered on FLSD Docket 12/16/2020 Page 1 of 5



AO 9l(Rev.08.09) Cnml
                    nalComplalnt

                               U NITED STATES D ISTRICT C OURT
                                                        forthe
                                             Southern DistrictofFlorida

               United StatcsofAmerica
                          V.
                                                                 casexo. 20-M 7-6660-A01
              KEITH ERIC CHRISTIAN,


                       De#ndanlls)

                                             CRIM INAL COM PLAINT

        1,tàecomplainantin thiscase,statethatthefollowing istruetothebestofmyknowledgeand belief.
Onoraboutthedatels)of                ppçemker10,AQ7()        inthecountyof                       Br
                                                                                                  pF#N .... .
                                                                                              - ....                    in the
   St
    pkptbqrn   Districtof               Flprju;      ,thedefendantts)violated:
           CodeSection                                             OffenseDescri
                                                                               ption
 18U.S.C.9922(g)(1)                           Possession ofa Firearm and Amm uniti
                                                                                 onbya Convicted Felon




         Thiscriminalcomplaintisbased onthesefacts:
 See attached affidavi
                     t.




        d Confinuedontheattachedsheet.

                                                                    (                                    '
                                                                                   (7 /)l(l/??f)?l/'
                                                                                                   ,:;d1I??t:/ll
                                                                                                               ?-tl

                                                                            ArthurV.zHaves.SneçjqlAgent,-
                                                                                                        ATF- .-----
                                                                                      /7?-
                                                                                         d??li
                                                                                             tti,1fl/?,4,f??lf/tillkt
Attested toby theapplicantin accordancew ith the requirem ents
of Fed.R. crim,p.4.1 by yace-l-ime on this 16th day of
 December.2020.

                                                                                       /lt.l.V(?e,i.çïlr?ff)ttt?-t?
                                                                                       .



 Cityand state:                ForlLauderd4lexFlorid:                   A.
                                                                         l
                                                                         jçi4.9.V@Il:,
                                                                                     èç-
                                                                                       nitvy.Statvj-Magi>-t
                                                                                                          o t:.
                                                                                                              ,
                                                                                                              & tqp -
                                                                                      rinted,,c???co,?ddtle
Case 0:20-mj-06660-AOV Document 1 Entered on FLSD Docket 12/16/2020 Page 2 of 5




                  AFFIDA W T IN SUPPORT OF CRIM INAL CO U LAINT
          1,ArthurG .H ayes,being duly sworn,depose and state asfollows:
                      INTROD UCTIO N AND O FFICER BACK GROUND
                                                 --



                 I am a Special Agent w ith the Bureau of Alcohol, Tobacco, Firearm s and

   Explosives($çATF'')andhavebeensoemployedsinceM arch2016.lam currentlyassignedtothe
   High IntensityDrugTraffickingArea(EAHIDTA'')NorthFieldOfticeintheM inmiFieldDivision.
   lattended the FederalLaw Enforcem entTraining Centerwhere lcompleted both the Criminal

   lnvestigatorTraining Program andATF SpecialAgentBasicTraining.AsanATF SpecialAgent,

   my responsibilitiesinclude participation in investigationsinvolving a variety offederalcrimesin

   violation of the United States Code including,butnotlim ited to,federalfirearms oFenses in

   violation ofTitle 18,and federalcontrolled substance offenses in violation ofTitle 21. Iam a

   i'federallaw enforcementofticer''asdefinedbyRule41(a)(2)(C)oftheFederalRulesofCriminal
   Procedure.l have participated in investigations ofstate and federalfirearms violations,illegal

   narcotics tram cking, illegal domestic and international firearms trafficking,and armed drug

   traftk king.Asaresultofm ytrainingand experienceasa SpecialAgent,Iam fam iliarwith federal

   criminalfirearm statutes,specitically 18U.S.C.j922(g)(1).
          2.     Im akethisAm davitinordertoestablish probablecausetobelievetbaton oKabout

   December 10,2020,in the Southem DistrictofFlorida,Keith Eric Christian (hereinafter,
   CCCHRISTIANN ,did knowingly and unlawfully possess a srearm and ammunition in and
    affecting interstate and foreign com merce,knowing thathe had been previously convicted ofa

    crim epunishableby imprisonmentforaterm exceeding oneyear,in violation ofTitle 18,United

    StatesCode,Section922(g)(l).
                 This Am davitisbased on my personalinvestigation and investigation by others,

    including federaland locallaw enforcem entofficialswhom lknow to bereliable apdtrustworthy.
Case 0:20-mj-06660-AOV Document 1 Entered on FLSD Docket 12/16/2020 Page 3 of 5




   The facts contained herein have been obtained by interviewing witnesses and exam ining

   documents obtained in the course of the investigation as wellas through other m eans. This

   Affidavitdoesnotinclude every factknown to m eaboutthis investigation,butratheronly those

   factssum cientto establish probablecause.

                                     PRO BABLE CA USE
          4.    On or about December 10, 2020, at approxim ately 9:30 a.m ., the Ftorida

   Department of Corrections Probation and Parole (tsprobation Officer'') were conducting a
   probationary search on a probationary offender, identilied as Keith Eric CHM STIAN

   (KiCHRISTIAN''),who residesat408 Southwest9th Street,Unit#1,Hallandale Beach,Florida
   33009.CHRISTIAN iscurrently on felony probation and a specialcondition ofCHRISTIAN 'S

   probation isthathe be subjected to administrative searches,atrandom,by FDOC'SProbation
   Office.

                 ln executing their adm inistrative search, the Probation O m cer requested 1aw

   enforcementassistance to stand by forOfficersafety.
          6.     During theadministrativesearch ofCHRISTIAN 'Sresidence,theProbation Officer

   observed,in plain view,one(1)Glock,Model19,9mm pistol,located on thenightstand in the
   m asterbedroom ,in the southeastregion of the residence.CHRISTIAN was the sole occupant

    inside of the residence at the time of the administrative search.Upon ûnding the tirearm,

    CHRISTIAN spontaneously uttered thathewasthe only occupantwho residesattheresidence.

                 The Probation Officer also located the following item s inside of tlze m aster

    bedroom closet;

                 a.A Springfield XD pistolmagazine containing anm m nition;and

                 b.One(1)boxofammunition
Case 0:20-mj-06660-AOV Document 1 Entered on FLSD Docket 12/16/2020 Page 4 of 5




         8.     On oraboutDecem ber l0,2020,the sam e day as the adm inistrative search,the

   HonorableMagistrateJudgeLuranaS.Snow grantedaSearch W arrant(20-MJ-6638-SN0W )of
   CHM STIAN 'S residence based on the recovery of tht firearm .A gents executed the Search

   W arrantand recovered the firearm and anm mnition,taking the itemsinto federalcustody.

          9.     CHRISTG N waivedhisM iranda rightsand agreed tospeakwith law enforcem ent.

   PostM iraada,CHRISTIAN acknowledged the firearm recovered from hism asterbedroom and
   advised thatitwasprovided to him by afriend.CHRISTIAN furtheradmitted to know ing thathe

   wasaconvictedfelon,prohibited *om possessing firearmsandammunition.CHM STIAN stated

   thatheusesthefirearm forprotectionandthathewouldSçratherbejudgedby 12thancarriedby


          10.    A crim inal history records check revealed that,prior to Decem ber 10, 2020,

   CHRISTIAN had been convicted ofone orm ore crim espunishableby imprisonmentexceeding

   oneyear(felonyoffenses).Specifically,CHRISTIAN wasconvictedofattempted second-degree
   m urderin 2018.CHRISTIAN hasnothad hisrightto possessaflrearm oram munition restored.

                 Based on m y training and experience,yourAffiantconfirmed thatthe Grearm and

   ammunition,by description in this case,were m anufactured outside of the State of Florida.

   Therefore,itis m y opinion that ifthe above described firearm and amm unition were received

   and/orpossessed in the State ofFlorida,then the ûrearm and amm unition traveled in interstate

   and/orforeign cornm erce.

                                         CO NCLUSION

                  Based on the foregoing facts,Irespectfully submitthatthere isprobable cause to

   believe thaton oraboutDecember 10,2020,Keith Elic Chlistian,did know ingly and llnlawfully

    possessafirearm and nmm unition affecting interstateand foreigncomm erce,knowing thathehad
Case 0:20-mj-06660-AOV Document 1 Entered on FLSD Docket 12/16/2020 Page 5 of 5




   previously been convicted ofa crim epunishableby imprisonm entfora term exceeding one year,

   inviolation in violationofTitle l8,UnitedStatesCode,Section 922(g)(1).
          FURTH ER YO UR AFFIANT SAYETH NOT.




                                                     Respectfull ub ' ed


                                                           G.Haye    ecialAgent
                                                       reau o     ol,Tobacco,Fireanns and
                                                     Expl es

   A ttested to by the applicantin accordance with
   therequirem entsofFed.R.Crim .P.4.1by
   FaceTime on this l6tlx#ay ofDecember,2020.

                            *     W X-          .


   ALICIA 0.VALLE
   UNITED STATES M AGISTRATE JUDGE
